Title: From George Washington to Major General Horatio Gates, 22 October 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West point 22d October 1779.
        
        I was, in due time, favd with yours of the 15th I very much approve of your intention of marching immediately to Har[t]ford, with the Continental and State troops under your command, should the evacuation of Rhode Island take place.
        I will not undertake to decide upon the propriety of throwing a Garrison of Militia into Newport, because, it in a great measure depends upon the pleasure of the State, but, in my private opinion, there is a considerable risque attending it. The enemy are undoubtedly concentering their force, upon a presumption, that there is imminent danger of an attack by the united Arms of France and America. Now, should the lateness of the Season—engagements of another nature in the West Indies—or any unforeseen accident call off the Count D’Estaing, after operating to the Southward—the Enemy, releived from their fears, would very probably think of repossessing Rhode Island, which they have undoubtedly found of great use and convenience to them for Quarters, and as a safe port. How easily they could effect this, with a superiority by Sea, your own judgment and experience will readily convince you—I should think, if the State has no objection, that all the Works, except a few upon the water side to prevent the insults of privateers or small ships of War, should instantly, upon an evacuation, be demolished, and that no more men or stores should be kept upon the Island, than would be necessary for the purpose just mentioned, and who, from the smallness of their numbers, might be withdrawn at any time, on the shortest notice.
        Inclosed you will find a Resolve of Congress of the 9th explanatory of their Act of the 18th Augt respecting subsistence.
        I am sorry that it is not in my power to do more than I have done for the releif of Major Harnage and Capt. Hawker. It lays with Sir Henry Clinton to accept of either a parole or final exchange for them. Neither can I permit Major Gardiner to go into New York to sollicit his exchange.
        I have not yet recd any official accounts from the southward, which is most amazing. The inclosed came the day before yesterday from Philadelphia. The Gentleman who transmits it, and Colo. Patton, who brought it from North Carolina, are both so

worthy of credibility, that we may, at least, flatter ourselves, it will prove substantially true.
        The enemy yesterday set fire to and abandonned their Works upon Stoney and Verplanks points. I am Sir Your most obt and humble Servt
        
          Go: Washington
        
      